Citation Nr: 0936029	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a disability 
manifested by epistaxis (nosebleeds).

5.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to April 1970.  These matters were originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In May 2007, a Travel Board hearing was held 
before the undersigned; a transcript of the hearing is 
associated with the claims file.  In October 2007 the Board 
issued a decision which (in pertinent part) denied service 
connection for PTSD, hypertension, a headache disorder, 
disability manifested by epistaxis (nosebleeds) and a 
disability manifested by dizziness.

The Veteran appealed the October 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2008, the Court endorsed a September 2008 Joint 
Motion for Partial Remand (Joint Motion) of the parties, 
vacated the October 2007 Board decision with respect to the 
issues at hand, and remanded the matters for development and 
readjudication consistent with the instructions in the Joint 
Motion.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.



REMAND

By an October 2007 decision, the Board (in pertinent part) 
denied service connection for PTSD, hypertension, a headache 
disorder, disability manifested by epistaxis (nosebleeds) and 
a disability manifested by dizziness.

Regarding the claim of service connection for PTSD, in the 
Joint Motion endorsed by the Court's December 2008 Order, it 
was agreed that remand was required because the Board failed 
in its duty to assist the Veteran to corroborate his alleged 
PTSD stressors.  The evidence of record shows a current 
diagnosis of PTSD; however, the Veteran's service personnel 
records do not show any awards or decorations denoting he 
engaged in combat.  He served in Vietnam from April 1969 to 
April 1970 with the 20th Engineering Battalion (combat), but 
his military occupational specialty (MOS) was cook.  He 
maintains that: he was in combat during mine sweeping 
operations; during monsoon season (during the later part of 
his tour in Dak To) his close friend was accidentally shot 
when an explosion caused a rifle to fall off of a nail and 
discharge; and his unit came under fire at Dak To, Pleiku and 
Kontum, and that he witnessed many casualties.  The Veteran 
also described a time in Vietnam when they picked up KP 
workers from the villages and also brought in prostitutes; he 
indicated that early the next morning they were hit with 
artillery and many of the prostitutes were wounded.  In 
August 2009, the Veteran's attorney submitted an excerpt from 
the daily staff journal of the 20th Engineer Battalion and 
portions of the 20th Engineer Battalion Operational Report.  
The U.S. Army and Joint Services Records Research Center 
(JSRRC), has not been contacted to research the Veteran's 
alleged in-service stressors.  Therefore, an attempt must be 
made to verify the Veteran's alleged stressors; however, 
detailed information from the Veteran regarding this alleged 
stressor, to include the place, full name, and any other 
identifying information must first be obtained.

Regarding the claim of service connection for hypertension, 
in the Joint Motion endorsed by the Court's December 2008 
Order, it was agreed that remand was indicated because the 
Board failed to ensure fulfillment of the statutory duty to 
assist as set forth in 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)(1) by not making a request for private medical 
records which were identified by the Veteran during the May 
2007 Travel Board hearing.  Specifically, the Veteran 
testified that he sought treatment for hypertension at 
Philadelphia General Hospital immediately after service.  It 
does not appear that VA sought to obtain these records.  The 
September 2008 Joint Motion reflects that all the parties 
agree that the records are critical evidence in the matter at 
hand and must be sought.

On remand, the RO should request from the Veteran an 
authorization form for release of treatment records from 
Philadelphia General Hospital.  In this regard, he should be 
advised of the provisions of 38 C.F.R. § 3.158(a).  (Where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a).)  The Veteran should be advised that ultimately 
it is his responsibility to ensure that private treatment 
records are secured.

Finally, consideration of the matters of entitlement to 
service connection for a headache disorder, disability 
manifested by epistaxis (nosebleeds) and a disability 
manifested by dizziness as secondary to hypertension are 
deferred pending completion of the above development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically request 
from the Veteran authorization forms for 
release of treatment records from 
Philadelphia General Hospital.  In this 
regard, the Veteran should be reminded of 
the provisions of 38 C.F.R. § 3.158(a).  
If he responds, the RO should secure for 
the claims file copies of all records of 
the Veteran's treatment.  If such records 
are not available, the Veteran and his 
representative should be so notified and 
advised that ultimately it is the 
Veteran's responsibility to ensure that 
the records are associated with his 
claims file.

2.  The RO should again ask the Veteran 
to provide detailed information regarding 
his alleged stressor events in Vietnam, 
particularly a specific date and full 
name of the person ("close friend") who 
was accidentally shot and killed in Dak 
To.  He should be advised that this 
information is critical to his claim (and 
of the provisions of 38 C.F.R. § 3.158).  
The RO should forward the Veteran's 
response, along with other pertinent 
information of record (including copies 
of the Veteran's service personnel 
records and a description of the alleged 
stressors) to the JSRRC and request that 
that organization attempt to verify the 
claimed stressors.

If, and only if, a claimed stressor is 
corroborated, the RO should arrange for 
the Veteran to be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to such 
stressor(s).  The Veteran's claims file, 
to include a copy of this Remand, must be 
made available to, and be reviewed by, 
the examiner.  The examination and the 
report thereof should be in accordance 
with DSM-IV.  Following examination of 
the Veteran, review of his pertinent 
medical history, and with consideration 
of sound medical principles, the examiner 
should provide an opinion as to whether 
or not the Veteran has PTSD related to a 
verified stressor event in service.  If 
PTSD is diagnosed, the examiner should 
identify the specific stressor(s) upon 
which the diagnosis is based.  If PTSD is 
not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

4.  Thereafter, the RO should undertake 
any other development it determines to be 
warranted, to include obtaining any 
medical opinions deemed necessary.

5.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board 
for further review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

